                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF IOWA
                                    WESTERN DIVISION

TYSON FOODS, INC., AND                                     )
TYSON FRESH MEATS, INC.,                                   )
                                                           )
                  Plaintiffs,                              )     19-CV-4020-CJW-KEM
                                                           )
       vs.                                                 )
                                                           )
UNITED STATES OF AMERICA,                                  )
                                                           )
                  Defendant.                               )

                                        NOTICE OF APPEARANCE

       Assistant United States Attorney Melissa A. Carrington enters her

Appearance on behalf of the United States, and requests that copies of any and all

pleadings filed in this case be served on her.

                                                     Respectfully submitted,

                                                     PETER E. DEEGAN, JR.
                                                     United States Attorney

                                                     By: /s/ Melissa A. Carrington

                                                     MELISSA A. CARRINGTON
                                                     Assistant United States Attorney
                                                     111 7th Avenue SE, Box 1
        CERTIFICATE OF SERVICE                       Cedar Rapids, IA 52401-2101
    I hereby certify that on 7/15/19       ,I
                                                     Tel: (319) 363-6333
    electronically filed the foregoing with the      Fax: (319) 363-1990
    Clerk of the Court using the ECF system
    which will send notification of such filing to
                                                     Melissa.Carrington@usdoj.gov
    the following: Ivan A. Boatner, Rosalynd
    Jean Koob, and Savannah R. Dabney.

              UNITED STATES ATTORNEY

    BY: /s/D. Nash




      Case 5:19-cv-04020-CJW-KEM Document 13 Filed 07/15/19 Page 1 of 1
